UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 ForMay 15, 2015 Commission File Number 001-36723 Amec Foster Wheeler plc (formerly AMEC plc) (Name of Registrant) Amec Foster Wheeler plc Old Change House 128 Queen Victoria Street London EC4V 4BJ United Kingdom (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F xForm40-F o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82- . The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form6-K: ﻿ ﻿ Amec Foster Wheeler plc 15 May 2015 Amec Foster Wheeler plc - Annual General Meeting - Voting Results All resolutions were passed by way of a poll vote at the Annual General Meeting held yesterday, 14 May 2015. For shareholders' information, the current issued share capital of Amec Foster Wheeler plc is 389,223,443 shares (excluding 3,908,370 shares held in Treasury). The voting was as follows: Resolution Votes For (Including Discretionary) % Votes Against % Votes Withheld* 1 Report & accounts 2 Declaration of final dividend 3 Remuneration policy 4 Remuneration report 5 Elect Stephanie Newby 6 Elect Kent Masters 7 Re-election of John Connolly 8 Re-election of Samir Brikho 9 Re-election of Ian McHoul 10 Re-election of Linda Adamany 11 Re-election of Neil Carson 12 Re-election of Colin Day 13 Re-appointment of Ernst & Young LLP 14 Authorisation of auditors' remuneration 15 Approve UK & International SAYE schemes 16 Approve LTIP 2015 17 Authority to allot shares 18 Disapplication of pre-emption rights 19 Authority to purchase own shares 20 Notice of general meetings * A vote withheld is not a vote in law and is not counted in the calculation of the votes cast "for" or "against" a resolution. In compliance with Listing Rule 9.6.2R, copies of resolutions 15 to 20 have been forwarded to the UK Listing Authority for publication through the National Storage Mechanism where they will shortly be available for inspection at www.morningstar.co.uk/uk/NSM This announcement will also be available for viewing in the Investors section of amecfw.com Kim Hand Senior Assistant Company Secretary +44 (0)1565 683234 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:15May 2015 Amec Foster Wheeler plc (Registrant) By: /s/ Alison Yapp Name: Alison Yapp Title: General Counsel& Company Secretary
